 In the Matterof UNIT CAST CORPORATIONandSTEELWORKERSORGANIZING COMMITTEECase No. B-635.-Decided May 11, 1938SteelProductsManufacturing Industry-Investigation of Representatives:controversy concerning representation of employees:rival organizations; em-ployer's refusal to grant recognition of union ; substantial doubt as to majoritystatus-Contract:no bar to election where petition filed prior to time for re-newal-Unit Appropriate for Collective Bargaining:production and maintenanceemployees,excluding supervisory,clerical,salaried,student, and casual em-ployees; no controversy asto-Representatives:eligibility to participate inchoice : employees temporarily laid off,to participate inelection-ElectionOrderedMr. Harry L. Lodish,for the Board.Mr. Orville Benadom, Mr. James Smart, Mr. Arthur Taylor, Mr.Julius Sobony,of Toledo, Ohio, for the Amalgamated.Mr. Merl Marks, Mr. Alfred Stencil, Mr. Otto W. Brach,of Toledo,Ohio, for theInternational.Mr. Harry E. Selekman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 3, 1937, Steel Workers Organizing Committee, onbehalf of Amalgamated Association of Iron, Steel, and Tin Workersof North America, Lodge 2038, herein called trig Amalgamated, filedwith the Regional Director for the Eighth Region (Cleveland, Ohio)a petition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Unitcast Corporation,'Toledo, Ohio, herein called the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called theAct.On January 12, 1938, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesi Referred to in the petition and in the order directing investigationand hearing asUnit Cast Corporation.129 130NATIONAL LABOR RELATIONS BOARDand Regulations-Series 1, as amended, ordered an. investigation andauthorized- the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On February 17, 1938, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponthe Amalgamated, and upon International Molders' Union of NorthAmerica, Local No. 425, herein called the International, a labororganization claiming to represent employees directly affected by theinvestigation.Pursuant to the notice, a hearing was held on March7 and 10, 1938, at Toledo, Ohio, before Harlow Hurley, the TrialExaminer duly designated by the Board.The Board was representedby counsel; the Amalgamated and the International by their officials.All participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.During the course of the'hearing the Trial Examiner made several rulings on motions andon objections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYUnitcast Corporation, an Ohio corporation, manufactures electricsteel castings and railway car appliances at Toledo, Ohio.The rawmaterials used at the plant are molding sand, scrap, and ferro-alloys.All of the molding sand comes from Ottawa, Illinois; about 90 percent of the scrap is shipped from the Detroit, Michigan, area; andabout 40 per cent of the ferro-alloys are received from Niagara Falls,New York. About 70 per cent of the finished products, all of whicharemade to customers' special order, are sent outside Ohio.Thetotal value of castings sold over the 6-month period fromJuly 1,1937, to December 31, 1937, was $413,347.67.The total cost ofmaterials purchased for the same period was $183,288.59.,II.THE ORGANIZATIONS INVOLVEDAmalgamated Association of Iron, Steel, and Tin Workers of NorthAmerica, Lodge 2038, is a labor organization affiliated with the Com-mittee for Industrial Organization, admitting to its membership pro-visory and clerical employees.International Molders' Union of North America, Local No. 425, isa labor organization affiliated with the American Federation of Labor. DECISIONS AND ORDERS131It admits to its membership production and maintenance employees ofthe Company, excluding supervisory and clerical employees.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has been bargaining with the International since1934 concerning wages, hours, and other working conditions.TheInternational and the Company entered into a memorandum of agree-ment, dated March 1, 1937, which was to continue until March 1,1938, or thereafter, unless changed by agreement after 30 days' noticeby the Company or the committee of the International.The Inter-national contends that since no such notice was given, the agreement.is still in force and is a bar to an election. It appears from the record,however, that the agreement was entered into by the Company withthe International for its members only.Furthermore, the petitionin this proceeding was filed on November 3, 1937, which was morethan 30 days prior to the renewal date. The Board is, therefore, notprecluded by the agreement from investigating and determiningrepresentatives.2The Amalgamated first appeared in the plant in August 1937_On October 14, 1937, it submitted a contract to the Company, buton October 28 the president of the Company informed the officials,of the Amalgamated that the Company would not deal with anyorganization until it proved proper designation by the employees ofthe Company.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONoCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITAt the hearing the International and the Amalgamated stipulated'that the appropriate unit should consist of production and mainte-' SeeMatter of City Auto Stamping CompanyandInternational Union, United Avntomo-bileWorkers of America, Local No 12,3 N. L. R B. 306, andMatter of California, WoorScouring CompanyandTextileWorkers Organizing Committee, 5 N., L.R B. 782: 132NATIONAL LABOR RELATIONS BOARDnance employees of the Company, excluding supervisory, clerical,salaried,student, andcasualemployees.The Company raised noobjections to this unit.We find that the production and maintenance employees of theCompany, excluding supervisory, clerical, salaried, student, and casualemployees, constitute a unit appropriate for the purposes of collectivebargainingand that said unit will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe Company submitted in evidence two pay rolls, one as of October31, 1937, containing the names of 213 production and maintenanceemployees, and the other as of February 27, 1938, containing the namesof 131 production and maintenance employees.The Amalgamatedintroduced in evidence a membership list of 130 production and main-tenance employees of the Company, and the International submitteda membership list of 203 such employees.A comparison of these listswith the pay roll of October 31, 1937, shows that the names of 72employees appear on both lists and on the pay roll, that the namesof 25persons appear only on the Amalgamated's list and on the payroll, and that the names of 97 persons are only on the International'slistand on the pay roll. A comparison of the membership lists withthe pay roll of February 27, 1938, reveals that the names of 36 em-ployeesappear on both lists and on the pay roll, that the names of 40personsappear only on the Amalgamated's list and on the pay roll,and that the names of 51 workers are only on the International's listand on the pay roll. It is apparent, therefore, that neither theAmalgamated nor the International has clearly established that itrepresentsa majority of the employees within the appropriate unit.We find, therefore, that the question which hasarisenconcerning therepresentation of employees of the Compan'^ can best be resolved bythe holding of an election by secret ballot.The Amalgamated contended that the pay roll of October 31, 1937,should be adopted for the purpose of determining the eligibilityof the employees of the Company to vote.The International arguedthat the pay roll of February 27, 1938, should be used for that pur-pose.Officials of the Company testified that during the year 1937they employed a greater number of workers than are presentlyneeded, inasmuch as during 1937 the Company installed new machin-ery and renovated the plant; that the present output of the plantcould be increased by 100 to 200 per cent before any additional DECISIONS AND ORDERS133workers would be needed ; and that it was impossible to tell how-many, of ' the, (82-workers laid, off..since October ; 31, ,1937, would ;.bereemployed.,However,. the—same officials testified that :the 182 menwere,regarded)as-temporary lay-offs andithat-they)still'retained their-Company; as )'only ;-temporary-' lay-offs',and -since) they:: possess, 'theirseniority rights, we ,conclude that they,, retain their, employee statusthe election shall be those in the appropriate unit who were on theCompany's pay roll as of October 31', 1937, including those since laidoff, but excluding those who have since quit or been discharged forcause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Unitcast Corporation, Toledo, Ohio, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.The production and maintenance employees of the Company,excluding supervisory, clerical, salaried, student, and casual employ-ees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that, as a part of the investigation ordered by the Boardto ascertain representatives for the purpose of collective bargainingwith Unitcast Corporation, Toledo, Ohio, an election by secret bal-lot shall be conducted within fifteen (15) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Eighth Region, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Section9, of said Rules and Regulations, among the production and mainte-nance employees of the Company, who were on the Company's pay 134NATIONAL LABOR RELATIONS BOARDroll as of October 31, 1937, including those since laid off, but exclud-ing supervisory, clerical, salaried, student, and casual employees,and excluding those who have. since quit or been discharged forcause, to determine whether they desire to be represented by Amalga-mated Association of Iron, Steel, and Tin Workers of North America,Lodge 2038, or by International Molders' Union of North America,Local No. 425, for the purposes of collective bargaining, or by neither.